Citation Nr: 0411076	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the postoperative residuals of a left hallux valgus deformity.

2.  Entitlement to an initial rating in excess of 10 percent for 
the postoperative residuals of a right hallux valgus deformity.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to September 
2000.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Jurisdiction was subsequently transferred to 
the RO in Buffalo, New York.

The Board notes that when the case was last before the Board in 
July 2003, it was remanded for additional development.


REMAND

The Board notes that subsequent to the issuance of the post-remand 
supplemental statement of the case in February 2004, the RO sent 
the veteran a letter stating that the case had been forwarded from 
the Appeals Management Center in Washington, D.C., to the Buffalo, 
New York RO for referral to the veteran's representative.  In that 
February 2004 letter, the veteran was informed that she would be 
promptly notified when the case was to be returned to the Board 
for consideration of the appeal.  In March 2004, the veteran's 
representative submitted written argument in support of the 
appeal.  Thereafter, the case was received at the Board without 
recertification of the appeal by the Appeals Management Center.

The Board also notes that pursuant to the Board's remand 
directive, the appellant was scheduled for a VA examination in 
January 2004.  The appellant failed to appear for this 
examination.  However, the record reflects that the notice to 
report for this examination was sent to the veteran's former 
address of record.  

In light of these circumstances, the case is REMANDED to the RO 
(via the Appeals Management Center in Washington, D.C.) for the 
following action: 

1.  The RO should make arrangements for the veteran to be 
scheduled for the VA examination ordered in the Board's July 2003 
remand.  The notice of the examination must be sent to the 
veteran's current address of record.

2.  The RO should undertake any other development it determines to 
be indicated.

3.  When all indicated development has been completed, the RO 
should readjudicate the veteran's claims.  If the benefits sought 
on appeal are not granted to the veteran's satisfaction, a 
supplemental statement of the case should be issued to the veteran 
and her representative and they should be afforded the requisite 
opportunity to respond before the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
she is otherwise notified by the RO, but the appellant has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



